Citation Nr: 1047728	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the claims sought.

In his substantive appeal, the Veteran requested a hearing by 
videoconference before a Veterans Law Judge at the RO.  However, 
in correspondence received in May 2007, the Veteran withdrew his 
hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that a VA compensation and pension examination 
for audiological disorders is warranted.  The Veteran has not 
been provided with such an examination in relation to his claims.

The evidence of record indicates that the Veteran was exposed to 
acoustic trauma in service, while serving in Vietnam.  The 
Veteran has indicated that he was exposed to sniper fire and 
mortar rounds.  He also asserts that while working as a radio 
operator, he listened to the radio at full volume using 
headphones.  The Veteran's DD Form 214 reflects that his military 
occupational specialty was a special radio operator.  Further 
review of the record indicates that the Veteran's statements of 
noise exposure are competent, credible, and consistent with the 
Veteran's service.

Treatment records from the VA Medical Center (VAMC) reflect that 
the Veteran complained of tinnitus and reduced hearing in May 
2006.

The Veteran, however, has not been provided with a VA examination 
for his service-connection claims for bilateral hearing loss and 
tinnitus to determine whether the Veteran has a current 
disability, and whether that disability is related to his noise 
exposure in service.

Under these circumstances, the Board finds that an examination 
and a medical opinion-based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving both claims for service connection.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain outstanding records 
of treatment received by the Veteran for the 
disabilities at issue from the Philadelphia 
VAMC from March 19, 2007 to present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  After all records/responses received are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
audiological examination.  The entire 
claims file must be made available to 
the examiner, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should offer an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability), that the Veteran's bilateral 
hearing loss disability had its onset in 
service or is otherwise medically related to 
the Veteran's noise exposure in service.  The 
physician should also offer an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability), that the Veteran's tinnitus had 
its onset in service or is otherwise 
medically related to his noise exposure in 
service. 

In rendering each requested opinion, the 
physician should specifically consider the 
in- and post-service treatment records, as 
well as the Veteran's assertions (to include 
assertions of continuity of tinnitus since 
service, if any).

A complete rationale for all conclusions 
reached must be provided.  If the examiner 
cannot provide an opinion without resort to 
speculation, he or she must so state and 
explain why speculation is required.

3.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims of service connection 
for bilateral hearing loss and tinnitus in 
light of all pertinent evidence and legal 
authority.  If either benefit sought on 
appeal remains denied, the RO should furnish 
to the Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


